Citation Nr: 0213921	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  98-04 035 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of status post left ankle fracture.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumber strain.

3.  Whether a timely substantive appeal has been submitted on 
the issues of entitlement to service connection for a right 
shoulder disability and a left index finger injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 5, 1986 to 
May 9, 1997.

The Board of Veterans' Appeals (Board) notes that the current 
appeal arose from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The RO granted entitlement to service connection for status 
post fracture of the left ankle with assignment of a 
noncompensable evaluation, and lumbar strain with assignment 
of a 10 percent evaluation, both evaluations effective May 
10, 1997, the day following the date of separation from 
active service.  The RO also denied entitlement to service 
connection for a right shoulder disability and a left finger 
injury.

The veteran presented oral testimony before the undersigned 
Member of the Board sitting at the RO in August 1999, a 
transcript of which has been associated with the claims file.

In November 1999 and October 2000 the Board remanded the case 
to the RO for further development as to the claims of 
entitlement to initial increased evaluations for the left 
ankle and low back disabilities, and as to whether the 
veteran had already filed a substantive appeal as to the 
denials of service connection for right shoulder and left 
index finger disabilities.

In November 2002 the RO affirmed the determinations 
previously entered.
The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Lumbosacral strain is productive of not more than 
moderate impairment with no additional functional loss due to 
pain or other pathology.  

2.  Residuals of a left ankle fracture are productive of not 
more than moderate impairment with no additional functional 
loss due to pain or other pathology.

3.  After the veteran was furnished a Statement of the Case 
(SOC) in February 1998, he did not timely file a Substantive 
Appeal within 60 days from the date the SOC was mailed, or 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased evaluation of 20 
percent for lumbosacral strain have been met.  38 U.S.C.A. §§ 
1155, 5107(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(2002).

2.  The criteria for an initial compensable evaluation of 10 
percent for residuals of status post left ankle fracture have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a Diagnostic Code 5271 (2002).

3.  In the absence of a timely filed Substantive Appeal, the 
appeal of the January 1998 rating decision, denying for 
service connection for a right shoulder disability and a left 
index finger injury the benefits sought, is not perfected and 
the Board does not have appellate jurisdiction.  38 U.S.C.A. 
§ 7105(a)(d)(3) (West 1991); 
38 C.F.R. §§ 20.302(b)-(c), 20.303, 3.109(b) (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The pertinent service medical records show treatment in late 
1987 for low back pain due to a lifting injury at work.  The 
veteran noted that while picking up a door he experienced 
sharp pain.  Impression was low back strain.  In August 1989 
mild low back pain was noted.  Full active range of motion 
was demonstrated.  In January 1990 he complained of back pain 
following a softball game.  

A January 1997 medical board evaluation report refers to a 
history of left ankle pain, status post bi-malleolar fracture 
of the left ankle while making a parachute jump in May 1992.  
In June 1992 the veteran underwent an open reduction and 
internal fixation of the fracture.  He underwent 
rehabilitation after healing.

In 1993 the veteran had the hardware removed from the prior 
fracture site.  He complained of left ankle pain ever since 
the injury in service.  Currently, the pain was located 
anterior to the medial malleolus of the left ankle.  The pain 
occurred with standing, running, marching, bending over and 
with exposure to cold.  It was noted that he had undergone a 
medical board in 1994 and was found fit for duty.  

It was noted that since the prior medical board he had not 
run the annual performance fitness test.  He reported having 
occasional difficulty accomplishing his military occupational 
specialty when he was required to stand for prolonged times 
or bend over to pickup objects.  He was not on any medication 
for pain relief.  It was noted that an earlier evaluation in 
November 1996 showed tenderness to palpation of the anterior 
medial malleolus.  He had full range of motion of the ankle.  
A postoperative scar was noted.

A January 1997 report of medical survey undertaken in 
connection with the medical board proceedings show the 
veteran complained of back and ankle pain.  It was noted as 
medical history that he had hurt his back in 1987, and that 
he had injured his left ankle in 1992.
A December 1997 VA general medical examination shows the 
veteran was employed.  On objective examination full range of 
motion of the left ankle was demonstrated.  The lumbosacral 
spine had 45 degrees of forward flexion; 
30 degrees of lateral flexion bilaterally; 30 degrees of 
lateral rotation bilaterally and 10 degrees of extension.  No 
pain on movement was evidenced.  Straight leg raising in the 
lying position was negative bilaterally.  Neurologic 
examination was normal with 5/5 strength noted in both lower 
extremities.  Sensory examination was silent for left ankle 
scar symptoms.  Diagnoses were status post left ankle 
fracture with intermittent residual pain; stable joint and 
mild lumbar strain.  

In an original rating decision of January 1998 the RO, in 
pertinent part, denied entitlement to service-connection for 
a left index finger injury and a right shoulder disability.  
In February 1998 the veteran filed a notice of disagreement.

In February 1998 the RO furnished the veteran a statement of 
the case (SOC), in pertinent part, on the issues of 
entitlement to service connection for a left index finger 
injury and a right shoulder disability.

On March 16, 1998 the RO received the veteran's substantive 
appeal which did not reference a left index finger injury or 
a right shoulder injury.  

A VA Form 1-646, Statement of Accredited Representative in 
Appealed Case, dated in June 1999 referred to all issues 
noted in the SOC. 

The veteran presented oral testimony before the undersigned 
Member of the Board in August 1999, a transcript of which has 
been associated with the claims file.  He reported having 
limitation of motion of the low back with pain.  The pain 
averaged two to three times per month.  He did not feel that 
the pain was incapacitating.  He had full range of motion of 
the left ankle without pain as long as he did not strain the 
ankle.  He did not feel that there was any left ankle 
instability during normal activity.  He had some pain when 
walking on his heels or climbing stairs.  He was able to do 
normal walking and exercise.  

He had swelling and stiffness when on his feet all day.  He 
worked for the railroad as a conductor.  He reported problems 
with his back and left ankle only when entering and exiting 
his car.  He missed no time from work due to the left ankle 
and low back disabilities.  He generally worked 30 to 35 
hours per week.  Seniority bumping prevented full time 40 
hour weeks.  He took Motrin two or three times a month for 
low back and left ankle problems.  

The veteran did not respond to the RO's December 1999 
correspondence giving him the opportunity to provide argument 
or comment as to whether he had filed a timely substantive 
appeal as to the denials of service connection for right 
shoulder and left index finger disabilities.

A January 2000 VA orthopedic examination report shows the 
veteran walked without a limp.  An examination of the back 
revealed normal lumbar lordotic and thoracic kyphotic curves.  
There was spasm in the paraspinal musculature.  He 
demonstrated full range of motion of the lumbosacral spine.  
He was able to put his palms on the floor with his knees 
fully extended.  There was no sciatic nerve tenderness.  Deep 
tendon reflexes were equal and active bilaterally.  Leg 
measurements were essentially equal.  There was no motor or 
sensory deficit demonstrated in either lower extremity.  
Straight leg raising and hip extension tests were negative.  
Deep tendon reflexes were equal and active bilaterally at the 
knee and ankle.  

The left ankle revealed well-healed scars.  The veteran 
demonstrated "85 degrees" of dorsiflexion bilaterally, and 
"150 degrees" of plantar flexion bilaterally.  No 
instability of the ankle could be demonstrated either 
medially or laterally.  Subtalar motion was unrestricted and 
unassociated with pain.  There was no swelling or tenderness 
present or evidence of discoloration.  All peripheral pulses 
in the lower extremities were palpable and present.

Examination of the left ankle appeared well within normal 
limits as were x-rays in both areas.  Diagnoses were negative 
examination for left ankle and lumbosacral spine.  
A July 2000 private medical report referred to treatment for 
left ankle pain with intermittent swelling.  On examination 
full range of motion was demonstrated with associated 
tenderness.  No instability was present.  A healed surgical 
scar was present both medially and laterally.  It was noted 
that an x-tray of the left ankle revealed mild degenerative 
joint disease.  

A July 2000 private medical report shows the veteran 
complained of low back pain associated with a lifting injury 
in service.  On examination minimal tenderness of the 
paravertebral musculature was noted on palpation of the 
lumbosacral spine.  Normal spine curvature was noted.  No 
radicular signs were present.  X-ray of the lumbosacral spine 
was unrevealing.  

A private medical record with magnetic resonance imagine 
(MRI) report in August 2000 was noted to show L5-S1 broad 
based disc herniation posteriorly and to the left; tear of 
the annulus at L4-L5 and small disc protrusion and borderline 
spinal canal stenosis at L3-L4, L4-L5 and L5-S1.  It was 
indicated that the disc pathology was manifested by 
associated radiculopathy down the left leg to the knee.  

A December 2000 VA left ankle x-ray report revealed status 
post change in the distal fibula with no evidence of 
degenerative joint disease.  Primary diagnosis was minor 
abnormality.  The ankle mortise was intact.  An x-ray report 
of the lumbosacral spine and disc spaces was normal.  

A January 2001 VA orthopedic examination report shows that an 
examination of the back showed flexion to 90 degrees and 
extension to 50 degrees.  Rotation of the lumbosacral spine 
was to 80 degrees bilaterally.  Bilateral lateral bending was 
to 40 degrees.  Knee and ankle jerks were essentially equal.  
The veteran had some tenderness of the lumbosacral spine.  No 
dermatone loss of sensation was noted.  No weakness was 
demonstrated in any major muscle group in either lower 
extremity.  There was slight sensitivity to pressure on the 
left sciatic nerve.  Leg measurements were equal.  There was 
no spasm present.  No apparent weakness was indicated.  There 
was no fixed deformity.  The musculature of the back was 
normal.  

On examination of the left ankle the veteran was able to 
dorsiflex on the right to 20 degrees and to 15 degrees on the 
left.  Plantar flexion on the right was to 45 degrees and to 
35 degrees on the left.  There was no varus or valgus 
instability of the ankle joint.  He had bilateral mild to 
moderate pes planus with slight valgus angulation of the os 
calces bilaterally.  Left ankle scarring was present.  Ankle 
measurements were equal bilaterally.  There was no evidence 
of tenderness, swelling, discoloration or instability.  It 
was noted that x-rays revealed a normal lumbosacral spine 
with normal disk heights and no evidence of any recent or old 
injury.  It was noted that the results of an MRI in August 
2000 revealed disk abnormalities as noted on the report of 
record.

The medical examiner opined that the disabilities described 
on examination resulted in minimal limitations in the 
veteran's ability to function, both with his left ankle and 
low back problem.  It was noted that the left ankle was x-
rayed just prior to the examination and that there was no 
evidence of post-traumatic osteoarthritis.  There was no 
evidence of joint narrowing.

The examiner noted that the veteran did not objectively 
demonstrate any weakness of movement or fatigability.  He was 
able to walk with a normal gait.  He was well coordinated.  
The examiner opined that the veteran was capable of engaging 
in average employment in a civilian occupation.  He was 
employed as an engineer.  His subjective complaints were not 
confirmed visibly, although he complained of mild discomfort 
at extremes of lumbosacral flexion and on straight leg 
raising test on the left at 90 degrees.  Testing was negative 
on the right.  

The examiner opined that the veteran's functional capacity 
was minimally affected by his service-connected left ankle 
and low back disabilities, and such did not in any way 
contribute to any other noted medical conditions.  It was 
noted that on examination the veteran demonstrated no 
evidence of muscle atrophy, skin changes or any evidence 
other than some abnormal reflexes at the ankle compatible 
with service-connected disability.  The left ankle did not 
demonstrate arthritis.  However it was noted that a MRI 
confirmed disk herniation at multiple levels.  
A May 2001 addendum to the above cited examination report 
shows that the examiner was asked to render an opinion as to 
whether degenerative disc disease (DDD) of the spine was part 
and parcel of the service-connected lumbosacral strain injury 
or secondary thereto or aggravated thereby.  The examiner 
concluded that he was unable to express an opinion in this 
case because he found no evidence of DDD.  

A July 2001 addendum to the January 2001 VA orthopedic 
examination report shows that the examiner reported that he 
did not find any signs of atrophy, nor were there any 
sensory, motor, or reflex changes suggestive of any nerve 
involvement. Therefore, he found no objective findings which 
would suggest any nerve involvement.  


Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.1.  Medical evaluation 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2.  Such evaluations also involve consideration of 
the level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
"where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnoses, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

A rating on the basis of limitation of motion of the lumbar 
spine provides a 10 percent evaluation when slight, a 20 
percent evaluation when moderate, or a maximum 40 schedular 
evaluation when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001).

Evaluations are assignable for lumbosacral strain.  A 10 
percent evaluation may be assigned for characteristic pain on 
motion.  A 20 percent evaluation may be assigned when there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  

A maximum 40 percent schedular rating is assignable when 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  38 C.F.R. § 4.71 (Plate II) 
provides a standardized description of joint motion of the 
ankle and foot.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2001).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation with the joint structures should be 
noted carefully as points of contact which are diseased.  38 
C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of all the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

An appeal is perfected to the Board when there is a timely 
filed Notice of Disagreement and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal (formal appeal). 38 U.S.C.A. § 7105(a).

After an appellant receives an SOC he must file a formal 
appeal within sixty days from the date that the agency of 
original jurisdiction mails the SOC.  This may be extended 
for a reasonable period on request for good cause shown.  The 
agency of original jurisdiction may close the case for 
failure to respond after receipt of the statement of the 
case, but questions as to timeliness or adequacy of response 
shall be determined by the Board. 38 U.S.C.A. § 7105(d)(3).

Further under 38 C.F.R. § 20.302(b), the appellant has the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, that is the 60-day period or the 
remainder of the 1-year period.  

The date of mailing of the SOC will be presumed to be the 
same date as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same date of that letter for the purposes of 
determining whether an appeal was timely filed.

Under 38 C.F.R. § 20.302(c), where a supplemental statement 
of the case (SSOC) is furnished, a period of 60 days from the 
date of mailing of the SSOC will be allowed for response.  
The date of mailing of the SSOC will be presumed to be the 
same as the date of the SSOC for purposes of determining 
whether a response has been timely filed.

Under 38 C.F.R. § 20.303, an extension of the 60-day period 
for a filing of the Substantive Appeal to a SSOC may be 
granted for good cause.  A request for such an extension must 
be in writing and must be made prior to expiration of the 
time limit for filing the Substantive Appeal or the response 
to the SSOC.

Under 38 C.F.R. § 20.304, the filing of additional evidence 
after receipt of notice of an adverse determination does not 
extend the time limit for initiating or completing an appeal 
from that determination.

The provisions of 38 C.F.R. § 20.305 provide that, when these 
rules require that any written document be filed within a 
specified period of time, a response post marked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in is 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions);  see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

During the course of the appeal this case was remanded by the 
Board in November 1999 and October 2000 for additional 
development of the evidence and to afford the veteran special 
examinations in support of his claims.  The veteran attended 
a hearing before the undersigned Member of the Board at the 
RO in August 1999.  The hearing transcript is on file.  
Moreover, in February 2002 he was given notice of the 
enactment of the VCAA.  He was given notice of 
information/medical evidence necessary to substantiate his 
claims.  

The record also presently consists of the veteran's service 
medical records, private and VA medical records and pertinent 
medical examination reports .  The extensive record provides 
a complete basis for determining the issues on appeal.  

VA sufficiently placed notice on the appellant of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

The appellant has been notified of his procedural and 
appellate rights.  The RO has provided him with notice of the 
laws and regulations pertaining to the claims, to include the 
new VCAA.  He has been afforded the opportunity to present 
arguments in favor of his claims, and has in fact done so.

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new law and 
implementing regulations in the first instance.  VA has 
already met any obligations to the appellant under the new 
law.  

In view of the foregoing, the appellant will not be 
prejudiced by the Board's actions.  A remand for adjudication 
of his claims by the RO under the new law would only serve to 
further delay resolution of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Initial Increased Evaluations

Lumbosacral Strain

A comprehensive review of the record discloses that the 
veteran's long history of ongoing lumbosacral strain symptoms 
are generally manifested by complaints of pain, objectively 
demonstrated muscle spasm with paraspinal tenderness and 
normal range of motion.  No more than moderate limitation of 
motion has been noted during any acute exacerbation episode 
as demonstrated on a December 1997 VA examination.  

Significantly, the VA and private examination reports are 
absent any associated signs of atrophy, sensory, motor, or 
reflex changes suggestive of any nerve involvement.  
Moreover, the record lacks any significant weakened movement, 
excess fatigability or incoordination associated with 
service-connected low back disability.

Also, the Board recognizes that competent medical evidence 
refers to the presence of coexisting low back disc pathology 
as demonstrated on an August 2000 MRI report and for which 
service connection is not in effect.  The most recent VA 
examination findings of record discount the existence of 
degenerative disc disease even though clinically interpreted 
as present on previous MRI.  

Giving the veteran every benefit of the doubt, the Board 
finds that the evidence most closely approximates the 
criteria for the 20 percent rating under DC 5295, for 
service-connected lumbosacral strain.  In this regard, the 
Board has taken into consideration the veteran's ongoing 
complaints low back  pain, evidence of muscle spasm with 
paravertebral tenderness and moderate limitation of motion 
during acute exacerbations.

The maximum evaluation of 40 percent is clearly not 
warranted, as there is no evidence of marked limitation of 
forward bending in a standing position, listing of whole 
spine to opposite side or loss of lateral motion.  

Also, the record is without objective findings meeting or 
more nearly approximating severe limitation of motion of the 
lumbar spine warranting the maximum rating of 40 percent 
under Diagnostic Code 5292.

The Board notes that since intervertebral syndrome has not 
been diagnosed as part and parcel of the service-connected 
low back disability, the next higher evaluation of 40 percent 
for severe symptomatology in this regard is not warranted.  
Moreover, as the Board noted above, the VA examiner most 
recently has determined that while there may be clinical 
evidence of disc pathology as interpreted on prior MRI, there 
is no actual evidence of such pathology on examination.

As to further consideration of the maximum evaluation of 40 
percent for lumbosacral strain under diagnostic code 5295, 
with application of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59, the Board notes that VA examiners have ruled out 
any additional functional loss due to pain or other 
pathology.  As no additional functional loss due to pain 
compatible with sever disablement has not been shown by the 
evidentiary record, a 40 percent evaluation contemplating 
severe symptomatology is clearly not warranted.

The Board has found no basis for the assignment of "staged" 
ratings.  
See Fenderson, supra.  Accordingly, the 20 percent evaluation 
granted on appeal should be effective the date of the grant 
of entitlement to service connection, that is, May 10, 1997.


Left ankle

The veteran claims entitlement to an initial compensable 
evaluation for residuals of a left ankle fracture.  

The Board notes that competent medical evidence shows the 
veteran's left ankle fracture healed without any apparent 
significant deformity.  Surgical scars are well-healed and 
without symptoms.  Post-traumatic arthritis was not confirmed 
on recent x-rays.  Generally, there has been no evidence of 
instability, swelling or tenderness.  

However, the medical evidence also reflects a long history of 
complaints of left ankle pain and some objectively 
demonstrated limitation of motion of the left ankle with 
abnormal reflexes consistent with a left ankle injury.  

With all reasonable doubt resolved in favor of the veteran 
and after consideration of 38 C.F.R. §§ 4.40, 4.45, 
contemplating additional functional loss due to pain and or 
other pathology, the Board concludes that the veteran's left 
ankle disability is manifested symptomatology consistent with 
no more than moderate limitation of motion.  Thus, a 10 
percent evaluation is warranted.  The Board finds that the 
evidence of record does not support a finding of marked 
limitation of motion warranting the maximum schedular rating 
of 20 percent with consideration of 38 C.F.R. §§ 4.40, 4.45.  

In addition, the CAVC has held that a separate rating may be 
assigned for the veteran's left ankle disability if 
manifested by a scar that is poorly nourished with repeated 
ulceration, tender or painful on objective demonstration, or 
otherwise causative of limitation of function.  38 C.F.R. 
§§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); Esteban 
v. Brown, 6 Vet. App. 259 (1994).  In this regard, the Board 
notes that postsurgical scars are well-healed and 
asymptomatic.  Accordingly, a separate 10 percent rating 
under Diagnostic Codes 7803, 7804, or 7805 is not warranted.  

The Board is of the opinion that the granted compensable 
evaluation of 10 percent for the left ankle disability should 
be effective from the date of the grant of service 
connection, that is, May 10, 1997.  The Board finds no basis 
for assignment of "staged" ratings.  See Fenderson, supra.


Extraschedular Consideration

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular evaluation, and obviously 
considered them, but did not grant increased evaluations for 
either disability at issue on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board notes that 
the veteran is employed and takes medication when needed.  He 
recently noted that his service-connected lumbosacral strain 
and residuals of a left ankle fracture did not interfere with 
his employment.  He has not received any regular treatment 
for his low back and left ankle disabilities. Additionally, 
they have not required frequent muchless any inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
low back and left ankle disabilities.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Timeliness of Appeal

The veteran sought entitlement to service connection for a 
right shoulder disability and a left index finger injury 
which was denied by the RO in January 1998.  In a January 17, 
1998 letter the RO notified the veteran of the rating 
decision.  He filed a timely notice of disagreement.  On 
February 24, 1998 the RO furnished the veteran a SOC on all 
issues noted in his notice of disagreement including the 
issues of entitlement to service connection for a right 
shoulder disability and a left index finger injury.  

The RO notified the veteran that in order to complete his 
appeal, he must file the enclosed VA Form 9 within 60 days 
from the letter date or within the remainder of the one year 
period from the date of the letter notifying him of the 
action being appealed.

On March 16, 1998 he filed a VA Form 9 solely with respect to 
claims of entitlement to increased evaluations for service-
connected lumbosacral strain and left ankle fracture without 
mention of the denials of service connection for a right 
shoulder disability and a left index finger injury.

On June 10, 1999, the veteran's representative submitted a 
statement listing issues of entitlement to service connection 
for a right shoulder disability and a left index finger 
injury for appellate review.  

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals." 38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider these issues.

In a November 1999 remand, the veteran and his representative 
were given notice that the Board was going to consider 
whether the substantive appeal was timely with respect to 
these claims and given an opportunity to request a hearing or 
present argument related to this issue.  See 38 C.F.R. § 
20.203.  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

While in remand status the veteran did not respond to the 
RO's December 1999 correspondence giving him the opportunity 
to provide argument or comment as to whether he had filed a 
timely substantive appeal as to the denial of service 
connection for right shoulder and left index finger 
disabilities.

The veteran was provided notice of the regulations pertinent 
to the issue of timeliness of substantive appeals, as well as 
notice of the Board's intent to consider this issue.  He was 
given 60 days to submit argument on this issue and provided 
an opportunity to request a hearing on this issue.  He has 
not submitted any argument concerning the timeliness of his 
substantive appeal on these two issues.

As noted by the United States Court of Appeals for the 
Federal Circuit (CAFC), ". . it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated." 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (2002).

After a notice of disagreement is filed, the agency of 
original jurisdiction is to take such review action as is 
appropriate and, if the matter is not resolved to the 
claimant's satisfaction, issue a statement of the case. 38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26 and 19.29 
(2000).  A specific VA Form 9, Appeal to Board of Veterans' 
Appeals, regarding the issues of entitlement to service 
connection for right shoulder disability and left index 
finger injury was not filed.

The first document that may be liberally construed an attempt 
to perfect the veteran's appeal with respect to the issues of 
entitlement to service connection for right shoulder 
disability and left index finger injury was on a VA Form 646, 
Statement of Accredited Representation in Appealed Case 
addressing issues.  The date the form was received was June 
10, 1999.

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200; see Roy v. Brown, 5 
Vet. App. 554 (1993).  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information. 
38 C.F.R. § 20.202.

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever is longer. 38 U.S.C.A. § 
7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b).  Since 
the statement of the case was issued less than one year after 
the January 1998 rating decision, a substantive appeal had to 
be filed within the remaining one year period from the date 
of the letter notifying him of the action appealed.  That is 
one year from the January 27, 1998 notice letter. 

In this instance, the veteran submitted a document that may 
be construed as a substantive appeal on June 10, 1999, 
approximately 4 months following the expiration of the one 
year period.

Hence, such document may not be accepted as a timely 
substantive appeal.  See 38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. § 20.302(b) (2002).
An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been a timely appeal of these issues, so any purported appeal 
is not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate these claims.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
20.101(a), 20.200, and 20.202 (2002); YT v. Brown, 9 Vet. 
App. 195 (1996).


ORDER

Entitlement to an initial 20 percent evaluation for 
lumbosacral strain is granted, subject to applicable criteria 
governing the payment of monetary benefits. 

Entitlement to an initial compensable evaluation of 10 
percent for residuals of status post left ankle fracture is 
granted, subject to applicable criteria governing the payment 
of monetary benefits..

The veteran, not having timely filed a substantive appeal on 
the issues of entitlement to service connection for a right 
shoulder disability and a left index finger injury, the 
appeal is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

